Case 1:19-cv-20592-JEM Document 69 Entered on FLSD Docket 11/16/2020 Page 1 of 8



                                                                             FILED By PG              D.c.

                            UNITED STATES DISTRICT COURT                          80k 16 2222
                            SOUTH ERN DISTRICT OF FLORIDA
                                   M IAM IDIVISION                                 kt7k L
                                                                                        Jcl.
                                                                                     o.o, tklï
                                                                                            ..v?l
                                                                                                L
                                                                                                Jl'
                                                                                                , i
    VASSILIOS KUKORIN IS,on behalfof                 Cmse N o.1:19-6V-20592-
    him selfand those sim ilarly situated,
    P laintiff,                                      V YRTIN EZ/OTA ZO-REA'ES


    W A LM ART,lN 6.,a D elaw arecorporation
    Defendant.

                      UNOPPOSE D M OTION FOR OBJECTOR AW ARD
           Objector Shiyang Huang successfully persuaded Named Plaintiffto abandon a
    $25,000incentiveawaad from hisattorneyfeemotioninevent()fasettlementapproval.l
           Huang'seffol-tshouldbecommended.Huangmovesfora$1.00 objectoraward,to
    be paid from Plaintiffs attolmey fee award.80th Plaintiff and Defendant represented

    non-opposition tothismotion(seeExhibitB emails),dfanflthedoctzineofjudicialestoppel
    Avillpreventthose paz-tiesfrtlm tak
                                     . ing an opposite position in fbture proceedings.''2

           Huang's lbitnpponed motzion should be granted.First,Fed.R.Civ.Proc.23(e)
    explicitly provides that ''tglood-faitb objections can assist the court in evaluating a
    proposaluncler Rule 23(e)(2).lt is legitimate fbr an objector to seek papnent for
    providing such assistance'
                             '.RuleJt'
                                     lCon-
                                         lnlitieeNotes 2018tï'
                                                             pzo?kd??àelz/atsubd.(e)(5)(B).




    1ScfdPlai
           'ntiffs Fee Motion Llloc.561 at 1 (forgoing $25,000 incentive award,citing
    Johnso'
          n ??.N PAS St)l'
                         ?lfit)'
                               ;'
                                l.
                                 % LLC, F.3d ,2020W 1u5553312(11th Cir.Sep.17,2020).
    ConlrastPlaintiff's M otion fbl-Class Notice LECF No.411at8.(Idplaintiffs Counselwill
    moveftn-aSelviceAwardpayrmentforthePlaintl
                                             'i'
                                               fnottoexceed$25,000.00''.)
    2B'
      irch,vteierr
                 l,
                  .Caribbeam 6'nàdise.
                                     J.
                                      ,î?'
                                         4(?,l'
                                              n(.
                                                ,.,896F.3d 792,798 (7th Cir.201,
                                                                               9.
Case 1:19-cv-20592-JEM Document 69 Entered on FLSD Docket 11/16/2020 Page 2 of 8




           SccoAzti Huang'seffol-td'resultfedlin areduction ofgsemrice)awardsgandlprovides
                    ,




    a beneEt to the class.'' UFCW fvocal 880-ReL@'
                                                 i.
                                                  l Food S'
                                                          'lu'
                                                             )''
                                                               r: Jwintfkaz,
                                                                           sffllù Fuud r.

    N ewmboïd A.fïzl'
                    î??.
                       # Corp..352 Fed.Appx.232,235 (10th Cir.2009).1kt re Sw..zl.ïr/à/lc,
                                                                                         s

    Voucltev Iuitig.,898 F.3d 740,744 (7th Cir.2018)(''objectors who add value to a class
    settlementm ay be com pensated for theia-effolqls.''l-
                                                         ,.
                                                          A.
                                                           s Ezhibiiï,4 shows,inlp'
                                                                                  t-a n.1,an

    additional$25,000ofclass-qviflerecoveryisundisputcdly asubstantialbenet'
                                                                           ittotheClass.
              Third,a merely $1.00 objector award (vevsèts objector awardsranging between
    $500 and $1,750)3isminisculecompared to$25,000ofclassbenefithe obt'
                                                                      ained.That$1
    willnotcom e from the class:Plz
                                  < ntiffM-illfund itfrom his attorney'sfee aw ard.ExhibitB .

           For the tbtegoing reascms,this unopposetlm otion should be granted.

    Dated:November 2,2020                      Respectftzlly Submitted,

                                              /s/shivane Huanz
                                               Shivang Huang
                                               2800SW EnglerCt.,Tolleka,KS 66614
                                               :1ic'.Scctivc.q()ttlclucntv
                                                                     -   r7#
                                                                           .;.
                                                                             t-
                                                                              l'
                                                                               nak
                                                                                 Ll.ctilu

                                  CERTIFICATE OF SERVICE

           1 celtify that on N ovem ber 2,2020,a true and con '
                                                              ect copy of the foregoing w as

    sled Nvith the Clerk ()fCourtby U.S.mail.CNI/ECF Avillthen notify .
                                                                      a1lcotmselsofrecord.

                                                             /s
                                                              -/Shiyang Huang




    31.n')-t?X(z)??7 PS-
          .            1 ''0///f
                               ?.r OS''Iuilig, 2019 'W la553633'3,at *1 (N.D.Cal.Oet.25,2019)
    ($1.750 obiectoraward ''
    .                           in recognition o1-thebenefsts .-.conferred upcm the class''l;S()bel
    r. H eg-tz Corp-, 53 F.Supp.3f1 1319, 1334 (D.Nev.2014) ($1,500 objector award for
    -dcontributl
               -ingltothevalue oftheresulting settlenzenf'l;Loltat'do v.Frf
                                                                          arelers.
                                                                                 J//#6.
                                                                                      :,
                                                                                       ?/?Itittj
    Co.,No.1:0t*
               :-cv-962(E-D.OhioJul.21,2010)(salne;$500aqrartltoohjector).
Case 1:19-cv-20592-JEM Document 69 Entered on FLSD Docket 11/16/2020 Page 3 of 8




                                 E xhibit A
Case 1:19-cv-20592-JEM Document 69 Entered on FLSD Docket 11/16/2020 Page 4 of 8
10/31/2020                                                            Gmail-Re:*EX'P A/n:W almartW eighed GcodsSettlement


                                                                                                    john doe<defectivese/lement@ gm ail.com>


  Re:*EXT* Attn:W alm artW eighed G oods Settlem ent
 JohnYanchunis x2191<lYanchunis@ fodhepeople.com>                              W ed,Oct14,2020 at6:48 AM
 To:DefectiveseqlementKdefectivesettlement@gmail.
                                                comb
 Cc:'Salk> @gtlaw.com''<salkyM@ gtlaw.coml,''BeerN@ gtlaw.com'
                                                             '<BeerN@ gtsaw.coml
      A.service award willnotbe requested in this case as they are notpermitted pursuantto the case you mention .
      John Yanchunis
      M organ& Morgan Com plexLi tigationGroup
      2Ct llcll
              1h I
                 -ranklfr.straat
      7th Floor
      TAK.IPA plclrir!a 'A'?qfn'J
      Office 813-275-5272
      Cell850-509-5641

      lohnYanchunis
      Attorney
      My Bio

      P:(813)275-5272
      F:(813)222-4736
      A:201 N i
              lranklln 3t,/th Fioor, iam pa,F.L 336:2

      Hû2(ld! Mû26ld
      .   :E'1H isPEO PLE :.'')'
          .


  '
      PR>t'ztcë..     - t t.ot
                ,Ft.:h,      ..a.:;t--ss l ,.
                                            ,k'i.
                                                rsa..yr.p,.<i;/-. : F:?ia.,oq::- k
                           î                  t                  ;.             t

      COV/D-7.9Ljpdate:Morgan& Morpfzncontinuestobelullycwersricl
                                                                na/andenflb/t?t
                                                                              '
                                                                              /tosen/jceourc/lerpl.
                                                                                                  çNatjonwtde.Youctln
      Iearnrnorsaboutourremoteresourcesbere.W' earehcreJorblou.

                On Oct14,2020,at1:24 AM,Defectivesettlement<defectl
                                                                  vesettlement@ gmall.com> wrote:


                   CAUTIO N:Use caution w hen clicking on Iinks or opening attachm ents in this
                   externalem ail.


                Mr.Yanchunls,
                Hi.You m ay be abie to recognize rnefrom ourEquifax appeatpending Inthe 11th Clrcuit.I'rrl
                finding interestin this l
                                        A alm ad weighed goods settlem entforatleastone convincing reason.

                Johnsonv.NPAS Sols.;LLC,2020 W L 5553312 tllti
                                                             nCir.Sepl.1/.202(1)made I
                                                                                     tabundantly
                clearthatPlaintiffs'ser-vice award is illegalasa matterofl
                                                                         aw in the Elevcnth Circuit,and it
                im psicates ConstitutlonatD ue Process rcquirem ents toran tlncontijcted csass rt
                                                                                                apresttntatlve
                underRule 23 to representa class rnem bersuch as m yself.

                Isyrnpathize tnatNPAS was decided aherthe settiem entwas signed,and lthit
                                                                                        lk,
                                                                                          9slrnpie
                soltitior i
                          s thatPlaintiffagreestc)move for$0 incentive award -i.e..nothit
                                                                                        ng atall.It'sthe easier
                wayforatI.OtnerwlseI'IisendJudgeNewsqlrrl'
                                                         sNPAS opi
                                                                 nionasrrlyobjectlon.


                *-)at)r
                I     '
                      kff
                        k'
                Shiyang Huang
h% s://maiI.googIe.com/maiI
                          /u/O?i
                               k=6e5d73a312Avi
                                             e- pt&sear& raI
                                                           l&permmsgi
                                                                    d=mK-f013A1680627709M g633138&simpI=msg-fO
                                                                                                             43A1680527.., 1/2
Case 1:19-cv-20592-JEM Document 69 Entered on FLSD Docket 11/16/2020 Page 5 of 8




                                 E xhibit B
Case 1:19-cv-20592-JEM Document 69 Entered on FLSD Docket 11/16/2020 Page 6 of 8
10/31/2020                                                       Gmail-Re:*EX'P Attn:W almadW eighedGoodsSettlement


                                                                                               john doe<defectivesellement@ gmail-com>


  Re'
    .*EXT* Attn'
               .W alm artW eighed Goods Settlem ent
 JobnYanchunis x2191 KlYanchunis@ folhepeople.coml                                 W ed,Oct28,2020 at7:39PM
 To:Defectivesettlement<defectivesettlement@gmail.
                                                 com>
 Cc:Osatkym@ gtlaw.com''<salkym@ gtlaw.comb,''BeerN@ gtlaw.com''KBeerhl@ gttaw.comb:RyanMcGeex3830
 Armcgee@ forthepeople.cornl
    Idonthave any opposi
                       tion

    John Yanchunis
    Attorney
    My Bio

    P:(813)275-5272
    F:(813)722-4736
    A;201 N Franklin St,/th Floor,Tam pa!FL 33602

    :9261.& :9261.
        '
    ,       k:J
              '/.
                IïiPEOPLE è'f-'-.
                                '
    PR.%b''
          .*
           :1C.
              (:.$.91EJwt. LO(:>'
                                ri(:.
                                    :F>ii ,ê%!1u)67'%i:'/', C;tïq:,l.1-!'t:.i
                                                                            !

    C0VILYI9Llpdate:Margan& Margancontfrltze.
                                            çtobe/t2//yaperationatcnt
                                                                    :
                                                                    fenabledtaservicetzt/rciientsNclri/nwfde.Yx can
    Iearnmoreaboutourrernoleresottrcesbere.t&@arehereforvou.

    > On Oct28,2020,at8:17 PM:Defectivesettlement<detectl
                                                        vesettjementtzlgmall.com > wrote:
    >
    > CAUTION:Use caution when clicking on links oropening attachments in this extem alemail.
    >
    >
    > Attachi
            ng Mr.Kukorinis'previous dedarati
                                            on.That's the one l'm talking about,unless d'm mistaken.
    >
    >
    > Mr.Yanchunis and W almad'
                              s counsel,
    >
    > I'm writingto confermy intenttomovefora nominal$1objectorawardforsaving $25,000 forthe settlementQ ass.
    No attorney' sfeewithit,just$1incentiveawardtomeasobjector.#preferthatthe $1comefrom Plainti  ffsattomey
    feeallocation,notfrom the $25,009 thatisrecovered to the Class.
    >
    >IfPlainti
             ffandDefendantagreetonotoppose,thenIwillforgetaboutwritinjanobjectiontootheraspectsofthe
    settl
        ement.lhave read the interesting pro se declaration by Named Plaintiffhlmsel
                                                                                   f,and Ial
                                                                                           so believe the 25% fee
    basedontheimpossible Yeilingecommonfundisactuallya 53% feebasedonthe minimum (ormostIikel
                                                                                            y)common
    fund size thatDefendantwillactually pay into? PlusthatPlainti
                                                                ffs footnote insistence thata vacaturofNPAS would
    triggerMaintiffsincentiveawardrequestagainisveïy troubling,especi    all
                                                                           ywhen NPAS wasdecidedonhistorical
    grounds,notby making new Iaws.
    >
    > Unlikenamed plaintiff'sincentive awardban.classobjectorsaward iscertainlyauthori     zedbylatestRule 23i  tsel
                                                                                                                   f
    andcaselaw.See AdvisoryCommittee Notes-2018amendmentatRule 23(e)(5)(B)''            G ood-faith objectionscan assi
                                                                                                                     st
    the coud inevaluating aproposatunderRul    e 23(e)(2).(tistegitimateforan objectorto seekpaymentforprovi    ding
    suchassistance*.Al so see InreSw.AirlinesVoucherLi     tig.,898 F.3d 740,744 (7th Cir.2018)Cobjectorswhoadd
    valueto aclasssettlementmay be compensatedfortheireffods.'l.TheEleventh Circui        t'sNPAS decisi on surelydoes
    notbara goodfaith,meri   toriousobjectorfrom getting $1objectoraward ei  ther.
    >
    > lwillonly do itby the book via motion in open record!afterboth padies agree to non-opposition.Since l'
                                                                                                           m moving
    foranominal$1award,nota realpainfulamount,Iexpectthatyoucan decide quicklybefore mySaturday morning,
    and tellm e whetheryou willnotoppose.
    >
    > Otherwise,1'11take itaseitherpartywilloppose,so then Iwi
                                                             lldraftnotthemoti onfor$1objectoraward,buta class
    memberobjectiontoclasscerti   ficationwithfaul
                                                 tycl
                                                    assrepresentative,thesettlementfairness,withnotestothe
    problematicfee motion.
h4ps://mail.google.com/m ail/u/0?ik=6e5d73a312&vie- pt&search=aII&permmsgid=ms*fB/o3A16818446> 847087584&simpI=msg-fOé3A1681844.., 1/3
Case 1:19-cv-20592-JEM Document 69 Entered on FLSD Docket 11/16/2020 Page 7 of 8
10/31/2020                                      Gmall-Re:*EXT*Attn:W almartW eighed GoodsSettlement


                                                                               john doe <defectivese/lement@ gmail.com>


 Re:*EXT*Attn;W alm artW eighed Goods Settlem ent
 BeerN@ gtlaw.com <BeerN@ gtlaw.com>                                                               Fri,O ct30,2020 at3:57 PM
 To:defectivesettlement@ gmail.com,JYanchunis@ forthepeopj
                                                         e.com
 Cc:SajkyM@ gtlaw.com,rmcgee@ forthepeople.com

    W almarthas considered the posi
                                  tion i
                                       n yourOctober28,2020 em ails. W almarttook no positi
                                                                                          on as to the requestfor
    an
    u
       incenti
             ve award t
                      o the nam ed plai
                                      ntif
                                         f,and si
                                                mil
                                                  arl
                                                    y t
                                                      akes no positi
                                                                   on as to yot
                                                                              lrrequest f
                                                                                        or whatyoudescribeasa
    nominal$1objectoraward''andhasnoobjectionshouldtheCouftdecidetograntyourrequest.lnaddition,since
    you attached Mr.Kukori
                         ni s'firstdeclarati
                                           on to youremail,we also wantto remind you thatthatdedaration has been
    withdrawn and was also sealed by the Courtand therefore itshould notbe ci
                                                                            ted to orreferred to any pleadings that
    you mightfile.




    NaomiG.Eeer
    Co-chaiqGlobalLabor& EmploymentPractice

    Greenberg Traurig,LLP
    114415thStreet:Suite3300(Denver,Colorado80202
    T 323.572.
             :549)F:722. 994.- /849)C,303.810.5821
    Beerhkqgtl
             aw.corq l'wv.
                         'z.
                           '
                           .g
                            .tl3zacom Ib
                                       li
                                        ew C!T Blograph2
                                                       /



             GreenbergTraurig




    From:Defectivesettlementddetectlvesettl
                                          ement@ gmall.com>
    Sent:Friday,October30,2020 8:31 AM
    To:JohnYanchunisx2191<l'l'  atlci
                                    luill
                                        sl follilepeopie.coiyl>
    Cc:Salky,Mark(Shld-Mia-LT)<salkyM@gtlawzcom>;Beeq Naomi(Shld-Den-l      -T-l
                                                                               -abor-Empl-aw)
    <Bccrhltt
            lgtlatv.acml'
            q           sRyan McGeex3030wrrrrzCrgaat o rc.z
                                                          -
                                                          tl
                                                           napincyplt
                                                                    z-rarl>
    Subject:Re. '*EXTAAttn:WalmartW eighed GoodsSettlement

    *EXTERNAL TO GT*

    Any wordsfrom W almad counselby elld oftoday?
    ltwouldnltagectthe Class fund as Plaintig's non-oppositlon allows. but1rathergeta word fronlW MT.Thanks
    On W edsesday.October28,2020,ulohn Yarltzhuni: x2191 <-lYanchtlni
                                                                    qe forlhepeonle.qnm > wrote:
       ldonthave any opposition

       John Yanrhunis
       Attorney
       My Bi o

       P:(813)275-5272
hRps://maiI.googIe.com/maiI/u/O?ik=6e5d73a312&vie- pt&sear& =all&permmsgid=mx -fB%3A1V 2011782350069707&simpI=ms+f9é3A1682011.,. 1/2
'




              Case 1:19-cv-20592-JEM Document 69 Entered on FLSD Docket 11/16/2020 Page 8 of 8
                       ..='                                                                                                                                         ..

                                                                                                                                                   .                             r


                                                                                                                                                                         J
                                                                                                                                                                         I
                                                                                                                                                                         $
                                                                                                                                                                         .

                                                                                                                                                                         1
                                                                                                                                                                           .
                                                                                                                                                                         !
                                                                                                                                                                         t .
                                                                                                                                                                           .
                                                                                                                                                                         4 '
                                                                                                                              -                                                  g

                                                             N>
                                                                     *k'
                                                                       %                                                                                                         7
        e
              *                                                                                                                                .   z'
                                                                                *     à                                                :. @.       %
                                                                     @

        ..e   .*                                                                                            i                    )     K.)., ,..
                                                                                    ..       .              ! .'.$ Akt' l'P.* .. '..r' 'j .v'. J',g
        .     *                                                                           : I               ,I ?,?I'
                                                                                                            1 ' '. .ï.
                                                                                                                     4.,Ntx
                                                                                                                 . ..t .
                                                                                                                          'x'
                                                                                                                            %
                                                                                                                            -j.
                                                                                                                              s.
                                                                                                                               s,;
                                                                                                                           .' . ' '        j
                                                                                                                                           , z,
                                                                                                                                         a',
                                                                                                                                           '
                                                                                                                                           .7,@
                                                                                                                                              .'                             j'
                                                                                                                                                                             .

                                                                                @     @ :;   ,
                                                                                                       *       ' ;. -                 I @ II :**        J                    ''



                                                                 œœ @ œ                          :             œ*                     g w
                              '1
                                                          .#     :       .. #
                                                       ;lI                 @-                                                                                                    '
                                                       *' * Z            *** 4
                                                                                                                                        III
                                                                                                                                                                                 )
                                                                 k         * @                   k     *                                                                         @

                                                                                                                                  1
                                                              9                     * *     $                 :                                                                  '
                                                        :j j # *                      *   â                                                                                      '
                                                        z       A                     @    :                  # @
                                                           z.                         * *
                                                                                        @j




                                                                                                                          1




                                                                                    41. 1I       ,'
                                                                                                  1.
                                                                                                   , 11
                                                                                                      .1,      ,.             1. .'
                                                                                                                              4




                                                                                                                                                                                     1t
                                                                                                                                                                                     l
                                                                                                                                                                                     1
                                                                                                                                                                                     1
                                                                                                                                                                                     J
                              -.s..                                                                                                                                                  '
                                                                                                                                                                                     k
                       1.             qw.   -..xx.vu         .              .                                     h.                                                                 !
                   L                                                                                          NX-><.x--
    I
    1                                                                                                               x$.
    .                                                                                                                 s                                                          j
                                                                                                                          &




                                                                                                                                                            *


i                                                                    1.                                                                                     * .
                                                                                                                                                                e



                                                                                                                                                                @
